DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,168,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim the same essential pistol grip and holster as separate subcombinations including an elongated channel, u-shaped bracket, lower bracket, and detents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley et al. (US 2018/0195833).
Regarding claim 1, Bentley discloses a pistol grip 100 for a long weapon wherein an elongated channels (e.g. between grips portions 155, 156, 157, 158 numerous elongated channels are defined on opposite sides and faces of the grip, see Figure 1) extending longitudinally along one face of the pistol grip, wherein the pistol grip of the long weapon is adapted to engage a "U"-shaped holster bracket, the "U"-shaped holster bracket including an elongated detent adapted to register with and engage the longitudinal channel on the pistol grip of the long weapon, thereby securely attaching the pistol grip of the long weapon into the "U"-shaped bracket. It is noted that the claim is directed to the pistol grip only, and the bracket is only functionally claimed. Furthermore, to the degree presently claimed, the grip 100 of Bentley defines a plurality of elongated channels on each face thereof, wherein the channels are capable of receiving corresponding detents of a u-shaped bracket as claimed. 

Claim(s) 2-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fife (US 10,144,358).
Regarding claim 2, Fife discloses a holster (Figure 1) for a long weapon, the holster including an upper "U"-shaped bracket 36 having an inner surface (at lead line 132 in Figure 1) and an outer surface (adjacent lead line 133 in Figure 1), the “U” shaped bracket adapted to engage a pistol grip of the long weapon, the pistol grip having an outer surface (noting that this limitation is intended use as the pistol grip and long weapon are only functionally claimed), and a lower bracket 30 adapted to engage forward of the pistol grip of the long weapon (e.g. bracket 30 can engage the barrel of a long weapon), wherein the "U"-shaped bracket includes detents on the inner surface of the "U" shaped bracket (see inside surfaces of arms 132 defining detents/projections thereon) that are adapted to securely engage channels on the outer surface of the pistol grip, the channels on the outer surface of the pistol grip adapted to register with the detents on the inside surface of the “U” shaped bracket. It is noted that claims 2-6 are directed to the sub combination of the holster including the u-shaped bracket and lower bracket only and that the weapon/grip and channels are only functionally claimed. Furthermore, the detents defined on the U-shaped bracket of Fife are considered capable of engaging channels on a long weapon to the degree presently claimed. 
Regarding claims 3-6, the long weapon/pistol grip and channels are not positively recited/required by the claim. As such, because the detents defined by the Fife bracket are considered capable of engaging two channels on opposed sides/surfaces of a long weapon, the claims are anticipated by the Fife holster. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/Primary Examiner, Art Unit 3734